Citation Nr: 0117762	
Decision Date: 07/05/01    Archive Date: 07/05/01

DOCKET NO.  99-13 567A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to service connection for a neck condition.

3.  Entitlement to service connection for a heart condition.

4.  Entitlement to service connection for a left leg 
condition.

5.  Entitlement to a compensable evaluation for vasomotor 
rhinitis.

6.  Entitlement to a compensable evaluation for residuals of 
fracture of the nose.

7.  Entitlement to a compensable evaluation for herpes 
simplex virus lesions of the mouth.

8.  Entitlement to a compensable evaluation for recurrent 
plantar warts, right foot.

9.  Entitlement to a compensable evaluation for status post 
excision of basal cell carcinoma, left shoulder, with 
residual scarring.

10.  Entitlement to an increased disability rating for celiac 
sprue disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Counsel


INTRODUCTION

The veteran had active military service from June 1976 to 
January 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  In April 2001, a hearing was held 
before the undersigned.

The claims for an increase, as well as the claim for service 
connection for a back condition, are the subjects of the 
REMAND herein.

The 1999 rating decision also granted service connection for 
a hernia scar, right leg disorder, right foot disorder, left 
foot disorder, and left finger disorder.  Although the 
veteran initially submitted a notice of disagreement on these 
claims, he listed in his substantive appeal the issues that 
he was appealing, not including these claims.  At his hearing 
in April 2001, the veteran discussed the issues on appeal at 
a prehearing conference and agreed that the ten issues listed 
above were the only issues for consideration at this time.  
Therefore, the veteran has withdrawn the hernia scar, right 
leg disorder, right foot disorder, left foot disorder, and 
left finger disorder claims from the Board's jurisdiction.  
Cf. Tomlin v. Brown, 5 Vet. App. 355 (1993) (hearing 
testimony before the RO, when reduced to writing, can 
constitute a notice of disagreement).  These issues are, 
therefore, not before the Board.


FINDING OF FACT

There is no competent evidence showing that the veteran 
currently has a disabling disease or injury manifested by 
neck pain, heart/chest pain, or left leg pain, or that such 
conditions developed during his active service or within the 
year after his separation from service.


CONCLUSION OF LAW

The veteran did not incur neck, heart, or left leg 
disabilities as a result of his military service.  
38 U.S.C.A. §§ 1110 and 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304, 3.307, and 3.309 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all the evidence of record, which 
consists of the veteran's service medical records, reports of 
VA examinations conducted in 1998, and the veteran's 
contentions, including those raised at his personal hearing.  
Only the evidence pertinent to the issues currently being 
decided is discussed below.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The 1999 rating 
decision and the statement of the case (SOC) informed the 
veteran of the type of evidence needed to substantiate his 
claims for service connection.  The RO also sent the veteran 
a letter in 1998 detailing the types of evidence needed to 
support a claim for service connection.  The veteran was 
asked at his personal hearing for complete information as to 
where he had been treated for the claimed neck, heart, and 
left leg conditions (i.e., information needed to support his 
claims).  VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.  The 
Board concludes the discussions in the rating decision, SOC, 
and letters informed the veteran of the information and 
evidence needed to substantiate these claims and complied 
with VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The RO provided the veteran appropriate VA 
examinations in 1998.  The veteran has not received treatment 
since service for neck, heart, or left leg disorders.  The 
veteran has not referenced any unobtained evidence that might 
aid his service connection claims or that might be pertinent 
to these claims.  The veteran testified that although he is 
treated at a VA facility, it has not been for the conditions 
for which he is claiming service connection; it is only for 
his already service-connected conditions.  Therefore, 
although the veteran receives VA treatment, there is no 
indication that relevant (i.e., pertaining to treatment for 
the neck, heart, or left leg) records exist that have not 
been obtained.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran in this 
case.  Further development and further expending of VA's 
resources is not warranted.  Any "error" to the veteran 
resulting from this Board decision does not affect the merits 
of his claim or his substantive rights, for the reasons 
discussed above, and is therefore harmless.  See 38 C.F.R. 
§ 20.1102. 

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) 
the existence of a chronic disease in service or during an 
applicable presumption period under 38 C.F.R. § 3.307 and 
(ii) present manifestations of the same chronic disease, or 
(b) when a chronic disease is not present during service, 
evidence of continuity of symptomatology.  

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1110, 1112, 1131 and 
1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  The 
veteran has not been diagnosed with any of the chronic 
diseases defined by VA regulations, so these provisions do 
not apply.

The veteran claims that he has medical disorders manifested 
by periodic neck pain, heart/chest pain, and left leg pain.  
However, the veteran is not entitled to service connection 
for the claimed conditions because there is no medical 
evidence showing that he has any ascertainable medical 
disorders to account for these complaints.  Despite his 
complaints, all testing conducted during service was normal, 
and no diagnoses of chronic neck, heart, or left leg 
disorders were rendered during service.  Extensive evaluation 
showed no cardiac disease, with an evaluation of 
musculoskeletal chest pain.  Other in-service assessments 
included musculoskeletal neck pain, muscle spasm, and shin 
splints.

The veteran's subjective complaints are insufficient in 
themselves to establish the presence of a disabling medical 
disorder.  VA examination in 1998 yielded an assessment of 
history of neck pain.  This shows only that the veteran 
presented a history of this complaint, but does not establish 
that the veteran now has a disease entity or residuals of an 
injury of service origin that is productive of current 
disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999) (pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted).  The veteran testified that he has not received 
treatment for the claimed conditions since his separation 
from service.  There have been no objective findings of 
pathology or abnormalities concerning the veteran's neck, 
heart/chest, or left leg.  The veteran has not reported that 
definitive diagnoses of neck, heart, or left leg disorders 
have been rendered.  

The provisions of 38 U.S.C. 1154(b) (West 1991) specifically 
allow combat veterans, in certain circumstances, to use lay 
evidence to establish service connection for a disease or 
injury incurred or aggravated by service.  See, e.g., Jensen 
v. Brown, 19 F.3d 1413, 1416-17 (Fed. Cir. 1994).  The 
veteran does not allege that he incurred neck, heart, or left 
leg disorders as a result of combat service, so these 
provisions are not for application in this case.

The Board recognizes that the veteran sincerely believes he 
has medical disorders manifested by periodic neck, 
heart/chest, and left leg pain, and the Board has no reason 
to doubt the sincerity of his testimony.  However, even 
accepting his complaints as representative of continuity of 
symptomatology, the fact remains that there is no medical 
evidence showing that he currently has diagnosed medical 
disorders accounting for those complaints.  He is not 
competent to diagnose his neck, heart, or left leg pain as 
being indicative of chronic medical disorders since he does 
not possess medical knowledge or training.  

Despite the in-service treatment for complaints of neck, 
heart/chest, and left leg pain, there must be current, 
ascertainable, disabling medical disorders in order to 
warrant service connection.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. §§ 1110 and 1131; see Degmetich v. 
Brown, 104 F.3d 1328 (1997) (holding that Secretary's and 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (absent "proof of a present disability there can be 
no valid claim").  Therefore, since the medical evidence 
does not show current disabilities, the claims for service 
connection must be denied.  There is no reasonable doubt that 
can be resolved in the veteran's favor, since there is no 
competent evidence suggesting he has chronic neck, heart, or 
left leg conditions.

ORDER

Entitlement to service connection for a neck condition, a 
heart condition, and a left leg condition is denied.


REMAND

Unfortunately, additional evidentiary development is needed 
prior to appellate disposition of the veteran's claims for 
increased ratings for his service-connected conditions and 
for service connection for a back condition.  Although the 
Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to 
decide the veteran's claims so that he is afforded every 
possible consideration.

Upon separation from service, clinical evaluation of the 
veteran's spine was abnormal, and the summary of defects and 
diagnoses included history of recurrent low back pain - 
muscle strain.  Although the 1998 VA examination did not 
yield diagnosis of a chronic back disorder, the veteran 
testified that he received treatment for back pain in 2000 
from Dr. Katherine Forrester.  These records should be 
obtained.  This action is necessary to ensure that VA has 
complied with the notice and duty to assist provisions 
contained in the Veterans Claims Assistance Act of 2000.

The veteran testified that he has been receiving treatment at 
the VA Medical Center in Long Beach, and he has also received 
private treatment from Dr. Forrester, UCI Irvine, El Toro 
Marine Base, and NAVCARE at Tustin.  Since he testified that 
this treatment concerned his service-connected conditions, 
efforts to obtain these records are warranted.  This action 
is also necessary to ensure that VA has complied with the 
notice and duty to assist provisions contained in the 
Veterans Claims Assistance Act of 2000.

It has been three years since the veteran was last examined, 
and he testified that his service-connected conditions 
continue to worsen.  Therefore, he should be provided 
additional VA examinations.

Accordingly, this case is REMANDED for the following:

1.  The RO must obtain the veteran's 
treatment records from the VA Medical 
Center in Long Beach for all treatment 
since 1998.  The RO should continue to 
request these VA records, either until the 
records are obtained or it is reasonably 
certain that the records do not exist or 
that further efforts to obtain the records 
would be futile.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.

2.  The RO should request that the veteran 
provide a list of any private medical 
providers (to include, but not limited to, 
Dr. Katherine Forrester, UCI Irvine, El 
Toro Marine Base, and NAVCARE at Tustin) 
who have treated him for his back pain, 
nasal condition, rhinitis, herpes simplex, 
basal cell carcinoma, celiac sprue 
disease, and/or plantar warts since 1998.  
He should provide the appropriate releases 
so that the RO can request such records, 
and the authorizations for release of 
information must be completed in full. 

When requesting records from private 
physicians, the RO should specify that 
actual treatment records, to include all 
diagnostic test results, as opposed to 
summaries, are needed.  All efforts to 
obtain private treatment records should be 
fully documented.  If any private 
treatment records are not obtained, the RO 
should inform the veteran of the records 
that the RO was unable to obtain, 
including what efforts were made to obtain 
the records.  The RO should also inform 
the veteran what further action, if any, 
will be taken by the RO with respect to 
his claim for compensation.  Allow an 
appropriate period of time within which to 
respond.

3.  After obtaining the veteran's complete 
treatment records, to the extent possible, 
schedule him for appropriate VA 
examinations to evaluate his vasomotor 
rhinitis, residuals of fracture of the 
nose, herpes simplex virus lesions of the 
mouth, recurrent plantar warts, right 
foot, residuals of excision of basal cell 
carcinoma, left shoulder, and celiac sprue 
disease.  It is very important that the 
examiners be provided an opportunity to 
review the claims folder, including this 
remand.  The examiners should indicate in 
the reports that the claims file was 
reviewed.  The examiners must provide a 
complete rationale for all conclusions and 
opinions.

Residuals of fracture of nose:  The 
examiner must state the extent, if any, of 
nasal passage obstruction.

Vasomotor rhinitis:  The examiner must 
state whether polyps are present.

Herpes simplex:  The examiner must discuss 
the frequency and severity of outbreaks.

Basal cell carcinoma:  The examiner must 
discuss whether active lesions are present 
and the extent/severity of scarring from 
excision of prior lesions.


Celiac sprue disease:  The examiner must 
discuss the severity and frequency of 
symptoms the veteran has as a result of 
this disease, to include the extent of any 
weight loss, impairment of health, dietary 
restrictions, etc.  If appropriate, the 
examiner should discuss the extent, if 
any, of lesions, erosions, or ulcerations 
shown by gastroscope.  The examiner should 
discuss whether the veteran also has any 
skin symptomatology (i.e., rashes, etc.) 
due to this disease.

Plantar warts, right foot:  The examiner 
must discuss the frequency and severity of 
recurrences, to include extent of any 
scarring, etc.

4.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
above development actions have been 
conducted and completed in full.  Ensure 
that the examination reports include 
fully detailed descriptions of all 
opinions requested.  If any report does 
not, it must be returned to the examiner 
for corrective action.  38 C.F.R. § 4.2; 
see also Stegall v. West, 11 Vet. App. 
268 (1998).  The RO must also ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed, to include compliance 
with the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107).


5.  Thereafter, readjudicate the claims 
for increased ratings for vasomotor 
rhinitis, residuals of fracture of the 
nose, herpes simplex virus lesions of the 
mouth, recurrent plantar warts, right 
foot, residuals of excision of basal cell 
carcinoma, left shoulder, and celiac 
sprue disease, and the claim for service 
connection for a back condition.  When 
readjudicating the increased rating 
claims, the RO should review the evidence 
of record at the time of the 1999 rating 
decision that was considered in assigning 
the original disability ratings for these 
conditions, then consider all the 
evidence of record to determine whether 
the facts show that the veteran was 
entitled to a higher disability rating 
for any condition at any period of time 
since his original claim.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  An appropriate period 
of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board suggests no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEVEN L. KELLER
	Member, Board of Veterans' Appeals



 



